Notice of AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Ex parte Quayle action
This application is in condition for allowance except for the following formal matters.
Objection to the specification
The descriptions of Figs. 1.5 and 1.6 are not consistent with what is shown in the reproductions. For consistency, the applicant must amend the description of reproductions 1.5 and 1.6 to read:
-- 1.5 : Bottom --
-- 1.6 : Top --
Objection to the reproductions
The examiner understands the following informalities in the reproductions to be drafting errors which must be corrected.
Reproduction 1.1 shows two small circular features inside the larger holes along the front that are not shown in reproduction 1.3. See the following annotated reproductions.

    PNG
    media_image1.png
    286
    417
    media_image1.png
    Greyscale

Reproduction 1.1 shows an upper contour line that extends around the perimeter of the apparatus for lighting fire that is not shown in reproductions 1.2, 1.3, 1.4, and 1.8. See the following annotated reproductions.

    PNG
    media_image2.png
    500
    721
    media_image2.png
    Greyscale

To overcome this objection, the applicants must amend the reproductions so the apparatus for lighting fire is consistently shown.
Corrected reproduction sheets in compliance with 37 CFR 1.121(d) are required in reply to the office action to avoid abandonment of the application. Any amended replacement reproduction sheet should include all of the reproductions appearing on the immediate prior version of the sheet, even if only one reproduction is being amended. The reproduction or reproduction number of an amended reproduction should not be labeled as amended. If a reproduction is to be canceled, the appropriate reproduction must be removed from the replacement sheet, and where necessary, the remaining reproductions must be renumbered and appropriate changes made to the brief description of the several reproductions for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining reproductions. If all the reproductions on a sheet are canceled, a replacement sheet is not required. A marked-up copy of the reproduction sheet (labeled as "Annotated Sheet") including an annotation showing that all the reproductions on that sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions. Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next office action.
__________
Discussion of the merits of the application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See Manual of Patent Examination Procedure (MPEP) § 713. The examiner will not discuss the merits of the application with applicant' s representative if the representative is not registered to practice before the USPTO. Appointment as applicant' s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in-person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, they may email the examiner at arva.adams@uspto.gov to arrange a time and date for the telephone interview. Please include suggested days and times for the proposed telephone call. When proposing a day and time for the interview, please take into account the examiner' s work schedule indicated in the “Contact” section of this office action. The email should also be used to determine who will initiate the telephone call.
Email communications
The merits of the application will not be discussed via email or other electronic medium unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP § 502.03 II for further information.
Responding to official USPTO correspondence 
When responding to official correspondence issued by the USPTO, including refusals, Ex Parte Quayle actions, Notices of Allowance, or Notices of Abandonment, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to office actions only by the following means:
Online via the USPTO's Patent Center at www.uspto.gov/PatentCenter (Registered users only)
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's official fax number, 571-273-8300
Hand-carry to USPTO's Alexandria, Virginia, Customer Service Window, 401 Dulany Street, Alexandria, Virginia 22314.
See www.uspto.gov/patents-maintaining-patent/responding-office-actions
__________

Conclusion
The claimed design is patentable over the references cited. There are objections to the specification and the drawings. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm'r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this office action beyond the maximum period of SIX MONTHS set by statute (35 USC 133).
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVA P ADAMS whose telephone number is 571-272-6479. The examiner can normally be reached Monday-Friday, 11 a.m. to 7 p.m. ET.
Examiner interviews are available via telephone or video conferencing using a USPTO-supplied collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, or for more information, visit www.uspto.gov/PatentCenter. Visit www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/APA/					/JOSEPH KUKELLA/    Examiner, Art Unit 2913                             Primary Examiner, Art Unit 2913